Citation Nr: 0615404	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-00 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of post-operative dislocations of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1969.

This appeal arises to the Board of Veterans' Appeals (Board) 
arises from a March 2003 rating decision in which the RO  
granted increased ratings, from 0 to 10 percent, each, for 
residuals of post-operative dislocations of the right 
shoulder and for residuals of dislocation, left shoulder, 
each effective December 2, 2002, the date of the claim for an 
increase.  The veteran filed a notice of disagreement (NOD) 
with the assigned ratings in April 2003, and the RO issued a 
statement of the case (SOC) in December 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2004; in that document, he 
requested a travel board hearing before a Veterans Law Judge.

In January 2004, the veteran requested a hearing before RO 
personnel.  During aFebruary 2004 DRO Informal Telephone 
Conference, the veteran was notified that he would be 
receiving a letter about his upcoming RO hearing.  In March 
2004, the veteran failed to report to the scheduled hearing.  

In April 2004, the RO granted a 20 percent rating for 
residuals of dislocation, left shoulder, effective December 
2, 2002.  Later that same month, the RO received the 
veteran's written request to withdraw his claim for an 
increased rating for his left shoulder disability.  As such, 
that claim is no longer in appellate status, and the only 
claim remaining on appeal is that reflected the title page.
 
The veteran and his representative appeared for an informal 
hearing before a Decision Review Officer (DRO) in January 
2005.  A summary of the informal hearing, including agreed 
upon actions, is of record. 

In March 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.  During the hearing, the veteran 
submitted to the Board additional evidence accompanied by a 
waiver of initial RO consideration.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.800 (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran is right-handed; hence, his right shoulder is 
considered the major upper extremity. 

3.  The veteran's right shoulder disability is primarily 
manifested by right arm motion limited to greater than 
shoulder level, even with pain; there is no medical evidence 
of any ankylosis, impairment of the humerus ,or dislocation 
or nonunion of the clavicle or scapula.. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of post-operative dislocations of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5201, 5203 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the above-noted 
criteria, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim has been accomplished.

In a January 2003 pre-rating letter, the RO advised the 
appellant and his representative of VA's responsibilities to 
notify and assist the appellant in his claim; in a July 2005 
notice letter, the RO advised the appellant what was required 
to prove a claim for a higher rating.  Further, through the 
March 2003 rating decision, a December 2003 SOC, and April 
2004 and March 2005 SSOCs, the RO notified the appellant and 
his representative of the legal criteria governing the claim, 
the evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the January 2003 pre-rating notice 
letter, along with the July 2005 notice letter, satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the July 2005 letter, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies; requested that the veteran 
identify and provide the necessary releases for any medical 
providers from whom he wanted the RO obtain and consider 
evidence; and invited the veteran to submit any additional 
evidence in support of his claims.  The July 2005 notice 
letter also specified that the veteran should send in any 
medical records he had; that the RO would obtain any private 
medical records for which sufficient information and 
authorization was furnished; and that the RO would also 
obtain any pertinent VA records if the veteran identified the 
date(s) and place(s) of treatment.  In addition, the July 
2005 letter specifically requested that the veteran send any 
evidence in his possession that pertained to this claim to 
the RO.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the March 2003 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claims 
were fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In this regard, as indicated above, in the January 
2003 and July 2005 notice letters, the RO advised the veteran 
of VA's responsibilities to notify and assist him in his 
claims.  Moreover, the December 2003 SOC along with the April 
2004 and March 2005 SSOCs notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered with respect to the claim.  
After the notice letters, SOC, and SSOCs, the veteran was 
afforded an opportunity to respond.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  As regards the claim 
for increase on appeal, the Board finds that this was 
accomplished in the SOC and SSOCs; this suffices for 
Dingess/Hartman.  The Court also held that VA notice must 
include information regarding the effective date that may be 
assigned.  While the RO has not explicitly provided such 
notice in this case, such omission is harmless on these 
facts.  Id.  Here, the claim for increase (for already 
service-connected disability) did not arise out of a claim 
for service connection; the Board is denying the claim for 
increase (hence, no effective date is being assigned); and 
there is no indication whatsoever that the veteran is 
challenging any effective date already assigned (the claim on 
appeal is limited to a claim for an increased rating).

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the veteran's claim.  As a result 
of these efforts,  VA medical records and private medical 
records identified by the veteran have been associated with 
the claims file.  The RO also arranged for the veteran to 
undergo VA examinations in connection with his claim in 
January 2003 and January 2005; reports of these examinations 
are of record.  The veteran's RO informal conference report, 
RO informal hearing report and Board hearing transcript also 
are of record.  Moreover, the veteran has been given the 
opportunity to submit evidence and argument to support his 
claim, which he has done.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent records, in 
addition to those noted above, that that need to be obtained.  
The Board also finds that the record presents no basis to 
further develop the record to create any additional evidence 
for consideration in connection with this claim.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Background

In June 1982, the RO granted service connection and assigned 
an initial, 0 percent (noncompensable) rating for residuals 
of post-operative dislocations of the right shoulder, 
effective October 13, 1981.  In December 2002, the veteran 
filed a claim for higher rating.  
 
On a January 2003 VA joints examination, it was noted that 
the veteran was right-handed.  The veteran complained of 
daily mild bilateral shoulder pain that was constant with 
stiffness, weakness, fatigability, and lack of endurance.  He 
denied any locking or instability.   He took no medications 
and had no specific treatment since his last evaluation.  The 
veteran denied any flare-ups.  He stated that he no longer 
engaged in sports with his arms because if he threw or caught 
a ball overhead, he would develop pain.  Lifting overhead was 
occasionally difficult when he tried to put groceries away.  
Other activities of daily living were not affected.  He did 
not wear braces or prostheses.  On physical examination, the 
veteran took the right shoulder from 0 to 140 degrees in 
lateral flexion and stopped at that point because of pain.  
However, it could be passively taken to 180 degrees without 
causing severe increase in pain.  Forward flexion, from 0 to 
180 without any difficulty, internal and external rotation to 
90 degrees with any difficulty.  There was some minimal 
tenderness around the right lateral line of the shoulder 
joint.  There was a right scar, four inches long where 
surgery had been performed.  The diagnoses included right 
shoulder dislocation by history (x-ray consistent with 
diagnosis), right shoulder surgery by history, and 
degenerative joint disease of both shoulders (x-ray confirmed 
diagnosis).  The examiner commented that the veteran 
described mild impairment in terms of pain. 

As noted above, in the March 2003 rating decision on appeal, 
the RO increased the veteran's disability rating to 10 
percent, effective December 12, 2002 (from which the current 
appeal ensued)

A September 2004 treatment record from Kaiser Permanente 
reflects right shoulder range of motion findings of flexion 
to 180 degrees, abduction to 150 degrees, external rotation 
to 40 degrees, and internal rotation to 47 degrees.  The 
record includes comments that there was no crepitus of the 
right shoulder, which was described as stable.   

During a January 2005 RO informal conference, the veteran 
stated that he could not reach his right arm outwards or lift 
his arms above shoulder level when holding any weight.  He 
described constant arm pain in both shoulders. 

On January 2005 VA joint examination, the veteran complained 
of pain in his right shoulder of 8/9 on a scale of 1 to 10 
when the "barometric pressure changes."  He usually self 
medicates with ibuprofen and is generally pain free within 
three to seven days.  He stated that his shoulders do not 
affect his usual activities, but do prevent him from 
participating in sports and overhead activities.   On 
examination of his right shoulder, passive range of motion 
was negative for crepitus.  Flexion was 0 to 180 degrees, 
abduction 0 to 150 degrees, extension 0 to 50 degrees, 
abduction 0 to 50 degrees, external rotation 0 to 80 degrees 
and internal rotation 0 to 60 degrees.  The physician noted 
that the veteran complained of pain and lack of endurance 
secondary to pain with repetitive movement of both shoulders, 
left greater than right.  The diagnosis was acromioclavicular 
osteoarthritis right shoulder in male status post right 
shoulder surgery for repeated dislocation with some evidence 
of functional impairment.  X-ray demonstrated mild 
acromioclavicular osteoarthritis.  

During the March 2006 Board hearing, the veteran testified 
that his right shoulder disability prevented him from playing 
games or exercising and that he had a limited extension both 
upward, outward, and downward.  He stated that changes in 
weather and barometric pressure affects him and that a low 
pressure system causes him pain.  His right shoulder 
disability affects his ability to lift heavy objects and do 
manual labor around the house.  When asked about his current 
state of employment, the veteran stated that he was not 
employed and that his disability kept him from being 
employed.  On a scale of 1 to 10, he rated his pain as a 4, 
normally, with flare-ups after continued use of his right 
arm.  With flare-ups there is swelling and sensitivity to 
touch.  The veteran testified that he takes over the counter 
medications, his doctor gave him exercises to do at home and 
he sees his private physician on an as needed basis.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at  
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's residuals of post-operative dislocations of the 
right shoulder, is currently evaluated as 10 percent 
disabling under the provisions of 38 C.F.R.§ 4.71a, 
Diagnostic Codes 5010-5203, which is indicative of traumatic 
arthritis rated on the basis of impairment of the clavicle or 
scapula.  38 C.F.R. § 4.27 (2005).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran is right-handed; hence, his right 
shoulder is considered the major upper extremity.

In this case, given the degenerative changes present in the 
right shoulder, evaluation of the disability on the basis of 
limitation of motion, as explained below, is most 
appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case.") 
and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.). However, to 
give the veteran the Board also has considered the provisions 
of Diagnostic Code 5203, alternatively, as well as other 
potentially applicable criteria for rating the right shoulder 
disability.

Traumatic arthritis, under Diagnostic Code 5010, is rated as 
degenerative arthritis established by X-ray findings under 
Diagnostic Code 5003, which is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Code 5201).  However, when the limitation of motion of the 
specified joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by finding such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
arthritis involving two or more major joints and a 20 percent 
evaluation is warranted if the involvement also involves 
occasional incapacitating exacerbations of those two or more 
major joints. 

Diagnostic Code 5201 provides that motion of the major or 
minor limited to shoulder level warrants a 20 percent 
disability  rating.  Limitation of motion of the major arm 
midway between  the side and shoulder level warrants a 30 
percent disability  rating.  A 40 percent rating is warranted 
when there is  limitation of motion of the major arm to 25 
degrees from the side.  38 C.F.R.  § 4.71a, Diagnostic Code 
5201.

Alternatively, impairment of the clavicle or scapula is rated 
under  Diagnostic Code 5203.  For the minor or major upper 
extremity, a 10 percent rating is warranted for malunion of  
the clavicle or scapula, or for nonunion of the clavicle or 
scapula without loose movement.  A 20 percent rating is 
warranted for nonunion of the clavicle or scapula of the 
upper extremity (minor or major) with loose movement, or for  
dislocation.  However the regulation provides that a 
disability may also be rated on  the basis on impairment of 
function of a contiguous joint.   


The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss  
due to limited or excess movement, pain, weakness, excess  
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38  
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson  
v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that a rating in excess of 10 
percent for the veteran's right shoulder disability is not 
warranted under any applicable or potentially applicable 
rating criteria.

As noted above, the record includes X-ray evidence of 
degenerative changes in the right shoulder and medical 
evidence that the veteran's right shoulder disability results 
in slightly limited motion of the right arm due to pain.  The 
Board finds that this is the level of impairment contemplated 
in a 10 percent rating under Diagnostic Code 5010.  

However, the medical evidence does not indicate the level of 
impairment that would warrant at least the next higher, 20 
percent rating for a right shoulder disability under any 
rating criteria.

As noted above, in order to receive a 20 percent rating under 
Diagnostic Code 5201, ange of motion on flexion or abduction 
limited to shoulder level, or essentially 90 degrees.    In 
this case, while  the veteran has exhibited slightly limited 
range of right arm motion, he has consistently been able to 
accomplish motion greater than 90 degrees on  forward  
flexion or abduction.  During the most recent  January 2005 
VA examination, the veteran was able to accomplish flexion to 
180 degrees and abduction to 150 degrees.

The Board finds that the 10 percent assigned for the 
veteran's right shoulder disability is appropriate even when  
functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40,  
4.45 and DeLuca, is considered.  In this regard, the Board 
notes the evidence of pain during range of motion testing of  
the affected joints.  However, even with such pain, during 
the most recent VA examination, the veteran was still able to 
accomplish forward flexion to 180 degrees.  While, 
conceivably, the veteran may experience functional loss in 
addition to that shown objectibely, with repeated use of the 
right shoulder and/or during flare-ups, there is no evidence 
that, during any such times, the veteran experiences such 
disabling pain as to result in abduction of the right upper 
extremity limited to shoulder level (90 degrees) to warrant 
assignment of at least the next higher, 20 percent, rating 
under Diagnostic Code 5201.  There also no evidence of 
weakened movement, excess fatigability, incoordination, 
swelling, deformity or atrophy of disuse.  As such, the Board 
finds no basis for assignment of any higher evaluation based 
on any of the factors noted in sections 4.40 and 4.45 and 
DeLuca.   

The aforementioned discussion explains why the next higher, 
20 percent, rating under Diagnostic Code 5201 are not met.  
It logically follows that the criteria for the maximum 30 
percent rating under that diagnostic code-motion limited to 
25 degrees from the side-likewise are not met.  38 C.F.R. § 
4.71a,  Diagnostic Code 5201.

There also is no basis for assignment of greater than the 
current 10 percent rating under any other potentially 
applicable rating criteria.  The objective medical evidence 
of record does not reveal any ankylosis, impairment of the 
humerus, or dislocation or nonunion of the clavicle or 
scapula; hence, even if consideration of the disability under 
alternative provisions of the rating schedule were 
appropriate, evaluation of the disability under   Diagnostic 
Code 5200, 5202, or 5203, respectively, would not result in 
any higher rating.  

Under these circumstances, the Board concludes that the claim 
for a rating in excess of 10 percent for residuals of post-
operative dislocations of the right shoulder must be denied.  
In reaching this conclusion, the Board has considered 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is  against the claim 
for increase, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 





ORDER

A rating in excess of 10 percent for residuals of post-
operative dislocations of the right shoulder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


